     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 1 of 31



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOCELYN PETTENATO, and all others                                              10/25/19
similarly situated, et al.,                        19-CV-1646 (JPO) (BCM)
                  Plaintiffs,                      ORDER
           -against-
BEACON HEALTH OPTIONS, INC., et al.,
                  Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Jocelyn Pettenato, Jill Law, Anitra Stewart, and sixteen opt-in plaintiffs, all of whom

work or worked for defendants Beacon Health Options, Inc. (Options), Beacon Health Strategies

LLC (Strategies), and/or ValueOptions Federal Services, Inc. (ValueOptions) (together, Beacon

Health) as care management employees, bring this action under the Fair Labor Standards Act

(FLSA), 29 U.S.C. §§ 201 et seq., New York Labor Law (NYLL) §§ 190 et seq. and 650 et seq.,

and the Colorado Minimum Wage Act (CMWA), C.R.S. § 8-6-101 et seq., on behalf of

themselves and other similarly situated persons, alleging that Beacon Health misclassified them

as exempt employees and failed to pay them overtime compensation in violation of provisions of

the FLSA, NYLL, and CMWA. See Am. Compl. (Dkt. No. 44) ¶¶ 131-162.

       Now before the Court is plaintiffs' motion (Dkt. No. 37) for conditional certification of

their FLSA claims as a nationwide collective action, pursuant to 29 U.S.C. § 216(b), on behalf of

"[a]ll individuals employed by Defendant[s] as Care Management Employees in the last three

years and who were paid a salary and no overtime pay (including for hours worked in excess of

forty (40) hours a week)." Pl. Mem. (Dkt. No. 38) at 7. Plaintiffs also seek approval of a

proposed Notice of Lawsuit, Pl. Mem. Ex. O, to send to those individuals. Plaintiffs' motion is

"within the scope of my authority under 28 U.S.C. § 636(b)(1)(A)." Sanchez v. Salsa Con Fuego,
      Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 2 of 31



Inc., 2016 WL 4533574, at *1 (S.D.N.Y. Aug. 24, 2016) (Moses, M.J.) (quoting Nahar v. Dozen

Bagels Co. Inc., 2015 WL 6207076, at *1 (S.D.N.Y. Oct. 20, 2015)).

       For the reasons that follow, the Court will grant the motion with respect to all individuals

employed by Beacon Health as Care Management Employees (as that term is defined in

plaintiffs' motion papers) who (a) resided or worked for defendants in New York State; (b)

worked over 40 hours in one or more individual workweeks in the three years preceding June 21,

2019 (the date plaintiffs filed their conditional certification motion); (c) were paid a salary and

no overtime pay; and (d) were classified as exempt by defendants for purposes of the FLSA.

       I decline to conditionally certify a nationwide collective action. I conclude that, in light of

the Supreme Court's decision in Bristol-Myers Squibb Co. v. Superior Court of Cal., San

Francisco Cnty., 137 S.Ct. 1773 (2017), this Court may not exercise specific personal

jurisdiction over the FLSA claims of out-of-state plaintiffs against these defendants, none of

which is subject to general personal jurisdiction in New York. Because this Order leaves open

the question of the status of the current plaintiffs who neither resided in nor worked in New York

State during the relevant time period, I will direct Beacon Health to promptly file a motion to

dismiss and/or transfer to address that outstanding question.

I.     BACKGROUND

       A.      Factual Background

       Beacon Health offers "clinical mental health and substance use disorder management, an

employee assistance program, work/life support, specialty programs for autism and depression,

and analytics to improve the delivery of care." Ans. (Dkt. No. 51) ¶ 1. Defendants Options and

Strategies are Beacon Health's "two primary operating entities," while defendant ValueOptions is

a wholly-owned subsidiary of Options. Def. Mem. (Dkt. No. 52) at 2. Options and ValueOptions



                                                 2
      Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 3 of 31



are Virginia corporations with their principal places of business in Virginia. Ans. ¶¶ 19, 22, 26-

27. Strategies is a Massachusetts limited liability company; its manager is a Delaware LLC. Ans.

¶¶ 23-24.

        Plaintiffs are nineteen individuals who work or worked for Beacon Health in at least eight

states, either on a remote basis or in a call center environment, under various job titles generally

falling under one of two categories: (1) "Utilization Management Care Managers" (UM Care

Managers), and (2) "Care/Case Managers" (Care Managers). Pl. Mem. at 2-5; Declaration of

Cheryl Perkins dated July 29, 2019 (Dkt. No. 52-1) ¶¶ 3-33. 1 All of the plaintiffs are

"independently licensed health professionals," including licensed nurses. Id. ¶¶ 11, 22.

According to Perkins, a Senior Vice President for Utilization Management of defendant

Strategies, UM Care Managers are generally responsible for "collecting clinical information

from facilities and providers and applying Defendants' medical necessity criteria to requests to

authorize payment for care," and work "primarily with facilities and providers," rather than

members. Perkins Decl. ¶¶ 3-4. In contrast, Care Managers "provide case management directly to

high risk members," and work "with the member and all her/his treating providers, medical

health plan(s) and family to develop a comprehensive care plan to support the member's

recovery." Id. ¶ 18. 2


1
  The nineteen plaintiffs are: Jocelyn Pettenato, Jill Law, Alexis Dannehower, Bonnie Walton,
Camille Mackey, Heather Oswald, Katherine Sanchez, Lisa Donahue, Marquita Kelley, Renee
Austin, Anitra Stewart, Theresa Gay, Wilson Bezerra-Flanders, Alicia Prachar, Jennifer Jimenez,
Jennifer Schlett, Scott Alvord, Amani Mungo, and Michele Cinkewicz. (Dkt. Nos. 1-1, 1-2, 3, 8,
11, 29.)
2
 The Perkins Declaration identifies a third category of employee: "Clinical Care Coordinators,"
who are administrative staff who support Care Managers, and who are paid hourly, thereby
excluding them (in large part) from plaintiffs' proposed collective. Perkins Decl. ¶¶ 26-31.
However, one plaintiff – Marquita Kelley – held the title of "Clinical Care Coordinator I," a
position that Beacon Health classified as exempt and that consequently falls within the
collective. Id. ¶ 32.
                                                 3
      Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 4 of 31



       At least five of the nineteen plaintiffs (Pettenato, Schlett, Sanchez, Alvord, and Gay)

worked for Beacon Health in New York State. Pl. Mem. Exs. H, J, K, M, N. Each submitted a

declaration in connection with plaintiffs' conditional certification motion. Id. Lead plaintiff

Pettenato's declaration is representative. Pl. Mem. Ex. J. In it, she attests that Beacon Health –

where she worked from August 2015 to October 2016 – referred to her job title "in multiple

ways" during her employment, and "interchangeably referr[ed] to [her] as a Care Manager, Case

Manager, HARP Care Manager, and HARP Case Manager." Id. ¶ 5. She refers to all of these

jobs as within one job family – "Care Management Employees," or CMEs – which encompassed

both Care Managers and UM Care Managers. Id. ¶ 1, 5; see also Pl. Mem. Ex. H ¶¶ 1-2; Ex. K.

¶¶ 1-2; Ex. M ¶¶ 2-4; Ex. N. ¶¶ 1-2.

       Pettenato describes her job duties as "non-clinical," and states that she was employed to

"ask members standardized questions to document their medical circumstances, input answers to

those questions into Defendant’s computer system, follow established guidelines designed to

maximize utilization of plan resources through consistent application of predetermined criteria,

coordinate care by performing ministerial tasks like arranging appointments, referrals, and

obtaining necessary authorizations from members, supply members with additional information

and resources to allow them to educate themselves about their health plans, and other similar

non-clinical work." Id. ¶ 1.

       Pettenato declares that "[d]espite regularly working at least 45 hours per week," she never

received overtime pay. Pl. Mem. Ex. J ¶ 6. She attests that Beacon Health paid her pursuant to an

"Overtime Misclassification Policy," which "(1) classified other CMEs and I as exempt, (2) paid

other CMEs and I on a salary basis, and (3) denied us all overtime for our regular overtime




                                                4
      Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 5 of 31



work." Id. She also attests that "at least 100" other employees in New York worked "under the

same conditions as I did during my employment":

       They performed similar non-clinical Care Management Work, regularly worked
       in excess of 40 hours per week, and were subjected to the Overtime
       Misclassification Policy that denied us all overtime for our regular overtime work.
       The duties, hours, and Overtime Misclassification applied to CMEs did not
       depend on the geographic area or region we worked in, but were rather a product
       of working as CMEs subjected to Defendant’s Overtime Misclassification Policy.

       I base my belief and knowledge of Defendant’s policies on (1) conversations I’ve
       had with other CMEs who have talked with me about their job duties, hours of
       work, and how Defendant paid them during their employment; (2) training
       calls/webinars that I attended with CMEs from New York and other states; (3)
       training seminars I attended with other CMEs from across the country; and (4)
       observing other individuals performing the same job duties and working similar
       hours when I worked in a call center environment.

Id. ¶¶ 7-8; see also Pl. Mem. Exs. H, K, M, N.

       Based on Beacon Health's alleged misclassification of these employees (and others), and

Beacon Health's resulting failure to pay them overtime compensation, plaintiffs allege that

Beacon Health violated the overtime provisions of the FLSA, NYLL, and CMWA. Pl. Mem. at

1, 6-7; Am. Compl. ¶¶ 131-162.

       B.      Procedural Background

       Plaintiffs filed this action on February 21, 2019. (Dkt. No. 1.) On June 21, 2019, the case

was referred to me for general pretrial management and for resolution of the parties' dispute

concerning how the Court should sequence plaintiffs' motion for conditional collective

certification and defendants' proposed motion for summary judgment (on the "threshold

question" of whether the named plaintiffs "were properly subject to the professional

exemption"), including related discovery. (Dkt. No. 33.) 3 On June 24, 2019, I held an initial case



3
 The FLSA "exempts employees employed 'in a bona fide . . . professional capacity' from its
overtime provisions." Pippins v. KPMG, LLP, 759 F.3d 235, 237 (2d Cir. 2014) (quoting 29
                                                 5
       Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 6 of 31



management conference. On July 8, 2019, I issued an Order concluding that, in line with the

"ordinary practice" in this Circuit, the parties should brief plaintiffs' conditional certification

motion prior to engaging in merits discovery concerning the professional exemption. (Dkt. No.

45.)

        Meanwhile, on June 21, 2019, plaintiffs filed their motion for conditional certification

(Dkt. No. 37), and on June 28, 2019, filed their First Amended Complaint. On July 29, 2019,

defendants filed their Answer. (Dkt. No. 51.) By August 15, 2019, plaintiffs' conditional

certification motion was fully briefed. (Dkt. Nos. 52, 53.) On October 8, 2019, I held oral

argument on that motion. (Dkt. No. 57.)

II.     PERSONAL JURISDICTION

        A.     Personal Jurisdiction Generally

        As noted above, Beacon Health's opposition to plaintiffs' conditional certification motion

raises a threshold issue: whether this Court may exercise personal jurisdiction over the FLSA

claims of out-of-state plaintiffs against out-of-state defendants in light of the Supreme Court's

2017 decision in Bristol-Myers. Def. Mem. at 11-13.

        "The lawful exercise of personal jurisdiction by a federal court requires satisfaction of

three primary requirements." Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50,

59 (2d Cir. 2012) (subsequent history omitted). First, "the plaintiff's service of process upon the

defendant must have been procedurally proper"; second, "there must be a statutory basis for

personal jurisdiction that renders such service of process effective"; and third, "the exercise of

personal jurisdiction must comport with constitutional due process principles." Licci, 673 F.3d at


U.S.C. § 213(a)(1)). "To qualify for the learned professional exemption, an employee's primary
duty must be the performance of work requiring advanced knowledge in a field of science or
learning customarily acquired by a prolonged course of specialized intellectual instruction." 29
C.F.R. § 541.301(a).
                                                6
      Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 7 of 31



59-60. In a federal question case, the constitutional question arises from the Due Process Clause

of the Fifth Amendment, Omni Capital Int'l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 102

(1987), and "the manner in which district courts assess whether the exercise of personal

jurisdiction comports with constitutional due process varies depending on the asserted statutory

basis." Schentag v. Nebgen, 2018 WL 3104092, at *14 (S.D.N.Y. June 21, 2018). If the federal

statute "does not specifically provide for national service of process," and the defendants reside

outside of the forum state, "a federal court applies the forum state's personal jurisdiction rules."

PDK Labs, Inc. v. Friedlander, 103 F.3d 1105, 1108 (2d Cir. 1997) (quoting Mareno v. Rowe,

910 F.2d 1043, 1046 (2d Cir. 1990)); accord Brown v. Lockheed Martin Corp., 814 F.3d 619,

624 (2d Cir. 2016). See also Fed. R. Civ. P. 4(k)(1) ("Serving a summons or filing a waiver of

service establishes personal jurisdiction over a defendant: (A) who is subject to the jurisdiction

of a court of general jurisdiction in the state where the district court is located" or "(C) when

authorized by a federal statute.").

       The FLSA does not provide for nationwide service of process. Aviles v. Kunkle, 978 F.2d

201, 204 (5th Cir. 1992); Roy v. FedEx Ground Package Sys., Inc., 353 F. Supp. 3d 43, 53 (D.

Mass. 2018); Sergiyenko v. McCusker Holding Corp., 2018 WL 1508910, at *4 (D. Kan. Mar.

27, 2018); Nicks v. Koch Meat Co., 2016 WL 6277489, at *3 (N.D. Ill. Oct. 27, 2016).

Therefore, "[t]o determine personal jurisdiction over a non-domiciliary" in an FLSA action, the

Court first applies "the forum state's long-arm statute." Eades v. Kennedy, PC Law Offices, 799

F.3d 161, 168 (2d Cir. 2015) (quoting Chloé v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158,

163 (2d Cir. 2010)). "If the long-arm statute permits personal jurisdiction," the Court then

analyzes "whether personal jurisdiction comports with due process protections established under

the Constitution." Eades, 799 F.3d at 168 (quoting Chloé, 616 F.3d at 164). In New York –



                                                 7
      Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 8 of 31



except in "rare" cases – these two questions yield the same result. Eades, 799 F.3d at 168. See

also Best Van Lines, Inc. v. Walker, 490 F.3d 239, 247 (2d Cir. 2007) ("New York decisions

thus, at least in their rhetoric, tend to conflate the long-arm statutory and constitutional analyses

by focusing on the constitutional standard: whether the defendant's conduct constitutes

purposeful availment of the privilege of conducting activities within the forum State, thus

invoking the benefits and protections of its laws.") (internal quotation and editorial marks and

citations omitted).

       New York law provides that "a court may exercise personal jurisdiction over any non-

domiciliary . . . who . . . transacts any business within the state or contracts anywhere to supply

goods or services in the state." N.Y. C.P.L.R. 302(a)(1). This section confers "specific

jurisdiction over a non-domiciliary defendant arising out of particular acts." Eternal Asia Supply

Chain Mgmt. (USA) Corp. v. Chen, 2013 WL 1775440, at *4 (S.D.N.Y. Apr. 25, 2013) (Oetken,

J.) (quoting Accurate Grading Quality Assur., Inc. v. Thorpe, 2013 WL 1234836, at *2

(S.D.N.Y. Mar. 26, 2013)). 4 "To determine whether a defendant is subject to jurisdiction under

302(a)(1), the court must decide (1) whether the defendant 'transacts any business' in New York


4
  The Supreme Court has developed "two categories of personal jurisdiction": general and
specific. Daimler AG v. Bauman, 571 U.S. 117, 126-27 (2014) (quoting Int'l Shoe Co. v. State of
Wash., Office of Unemployment Comp. & Placement, 326 U.S. 310, 317 (1945)). A court has
general jurisdiction over a foreign (sister-state or foreign-country) defendant where that
defendant's "affiliations with the State are so 'continuous and systematic' as to render them
essentially at home in the forum State." Daimler, 571 U.S. at 127 (quoting Goodyear Dunlop
Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). "Specific jurisdiction, on the other
hand, depends on an affiliation between the forum and the underlying controversy, principally,
activity or an occurrence that takes place in the forum State and is therefore subject to the State's
regulation." Goodyear, 564 U.S. at 919 (quotation marks and citation omitted). While general
jurisdiction "renders a defendant amendable to suit on all claims," specific jurisdiction "subjects
a defendant to suit only on claims that arise from conduct related to the forum." Karoon v. Credit
Suisse Grp. AG, 2016 WL 815278, at *2 (S.D.N.Y. Feb. 29, 2016) (Oetken, J.) (internal
quotation marks and citations omitted). In this case, plaintiffs do not (and could not) allege that
defendants are "at home" in New York so as to authorize this Court's exercise of general
jurisdiction over them. Am. Compl. ¶¶ 19, 22-24, 26-27; Pl. Reply Mem. (Dkt. No. 53) at 1-2.
                                                 8
      Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 9 of 31



and, if so, (2) whether this cause of action arises from such a business transaction." Biro v. Nast,

2012 WL 3262770, at *9 (S.D.N.Y. Aug. 10, 2012) (Oetken, J.) (citing Walker, 490 F.3d at 246).

       Whether considered under New York's long-arm statute or as a matter of constitutional

due process, "[i]n order for a court to exercise specific jurisdiction over a claim, there must be an

affiliation between the forum and the underlying controversy, principally, an activity or an

occurrence that takes place in the forum State. When there is no such connection, specific

jurisdiction is lacking regardless of the extent of a defendant's unconnected activities in the

State." Indelicato v. Liberty Transportation, Inc., 2018 WL 3934074, at *7 (W.D.N.Y. Aug. 16,

2018) (quoting Bristol-Myers, 137 S.Ct. at 1781), report and recommendation adopted, 2019

WL 1506931 (W.D.N.Y. Apr. 6, 2019).

       In this case, plaintiffs do not contend – and the record does not support – that any of the

defendants would be subject to specific jurisdiction in New York under N.Y. C.P.L.R.

§ 302(a)(1) with respect to the claims of the out-of-state plaintiffs had those plaintiffs brought

suit individually. See, e.g., Indelicato, 2018 WL 3934074, at *7-8 (recommending dismissal of

FLSA claims brought against out-of-state trucking company for lack of personal jurisdiction,

even though plaintiff driver "might have signed his agreements" when he was in New York and

some of his routes took him through New York).

       B.      Bristol-Myers

       In 2017, the Supreme Court addressed the due process protections of the Fourteenth

Amendment as they apply to a state court's exercise of specific jurisdiction over the mass tort

claims of out-of-state plaintiffs against an out-of-state defendant. Bristol-Myers, 137 S.Ct. at

1778-89. In Bristol-Myers, "a group of 678 plaintiffs filed a mass action, under eight identical

complaints, against Bristol-Myers Squibb in California state court, for injuries caused by one of



                                                 9
     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 10 of 31



Bristol-Myers Squibb's drugs, Plavix." Simon v. Ultimate Fitness Grp., LLC, 2019 WL 4382204,

at *3 (S.D.N.Y. Aug. 19, 2019) (citing Bristol-Myers, 137 S.Ct. at 1778). 592 of the plaintiffs

were residents of states other than California, and had not suffered their alleged injuries in

California. Bristol-Myers, 137 S.Ct. at 1778. Bristol-Myers was incorporated in Delaware and

headquartered in New York. Id. at 1777. It promptly challenged the California state court's

jurisdiction to hear the claims of the out-of-state plaintiffs against it. Id. at 1778. After a series of

appeals, the California Supreme Court held that, though Bristol-Myers was not subject to general

jurisdiction in California, the California courts could exercise specific jurisdiction over the out-

of-state plaintiffs' claims against it, in large part "because the claims of the nonresidents were

similar in several ways to the claims of the California residents." Id. at 1779.

        The Supreme Court reversed. It noted that "[i]n order for a state court to exercise specific

jurisdiction, 'the suit' must 'aris[e] out of or relat[e] to the defendant's contacts with the forum,'"

Bristol-Myers, 137 S.Ct. at 1780 (quoting Daimler, 571 U.S. at 127) (emphasis in Bristol-

Myers), and that "specific jurisdiction is confined to adjudication of issues deriving from, or

connected with, the very controversy that establishes jurisdiction." Bristol-Myers, 137 S.Ct. at

1780 (quoting Goodyear, 564 U.S. at 919). It also explained that the primary concern in a court's

analysis of whether personal jurisdiction is present must be "the burden on the defendant":

"Assessing this burden obviously requires a court to consider the practical problems resulting

from litigating in the forum, but it also encompasses the more abstract matter of submitting to the

coercive power of a State that may have little legitimate interest in the claims in question."

Bristol-Myers, 137 S.Ct. at 1780. Applying these principles, the Court held that the California

courts could not exercise personal jurisdiction over the claims of the out-of-state plaintiffs:

        The relevant plaintiffs are not California residents and do not claim to have
        suffered harm in that State. In addition . . . all the conduct giving rise to the

                                                   10
     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 11 of 31



       nonresidents' claims occurred elsewhere. It follows that the California courts
       cannot claim specific jurisdiction.

Id. at 1782. The Court noted that its decision would "not prevent the California and out-of-state

plaintiffs from joining together in a consolidated action in the States that have general

jurisdiction over" over Bristol-Myers. Id. at 1783. Nor would it prevent the residents of particular

states from suing together in their home states. Id.

       The Supreme Court limited is decision to "the due process limits on the exercise of

specific jurisdiction by a State," and thereby expressly left "open the question whether the Fifth

Amendment imposes the same restrictions on the exercise of personal jurisdiction by a federal

court." Bristol-Myers, 137 S.Ct. at 1783-84.

       In the wake of Bristol-Myers, federal district courts have split on the question of whether

that decision prohibits their exercise of specific jurisdiction over out-of-state plaintiffs' claims

against out-of-state defendants where those claims are brought in the context of a federal class

action pursuant to Fed. R. Civ. P. 23. "District courts generally take one of three approaches":

       First, many courts hold that Bristol-Myers Squibb does not apply outside of the
       context of mass tort cases. Under this view, there is no constitutional unfairness in
       subjecting a defendant to the class claims of out-of-state plaintiffs in Rule 23 class
       actions, as long as a court has jurisdiction over the class representative’s claims.
       The due process issue is avoided because Rule 23 class certification already
       protects a defendant’s due process rights.

       Another set of district courts holds the opposite: the same due process concerns
       that animated Bristol-Myers Squibb necessarily apply to nationwide class actions
       in federal courts. They hold there is no principled way to distinguish between the
       strictures of the Fourteenth Amendment Due Process Clause and the Fifth
       Amendment Due Process Clause.

       A third set of district courts opts to defer this issue until class certification: since
       unnamed plaintiffs are merely potential class members who may never actually be
       joined to this action, it would be premature for a court to decide whether there is
       specific jurisdiction over the defendant(s) with respect to their claims.




                                                 11
     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 12 of 31



Simon, 2019 WL 4382204, at *4 (internal citations omitted). See also Watson v. Kellogg Sales

Co., No. 1:19-cv-1356-DLC (S.D.N.Y. Oct. 1, 2019) (citing Bristol-Myers and dismissing "the

claims of the named out-of-state plaintiffs" from a class action "for lack of personal

jurisdiction"); In re Welspun Litig., 2019 WL 2174089, at *12 (S.D.N.Y. May 20, 2019) (citing

Bristol-Myers and dismissing California plaintiffs' claim against a foreign defendant). No circuit

court has yet addressed the issue.

       C.      Application of Bristol-Myers to FLSA Collective Actions

               1.      The State of the Law

       Courts addressing the impact of Bristol-Myers on FLSA collective actions are equally

divided. "One line of cases" stems from Swamy v. Title Source, Inc., 2017 WL 5196780 (N.D.

Cal. Nov. 10, 2017), which held that "Bristol-Myers does not apply to divest courts of personal

jurisdiction [over the claims of out-of-state plaintiffs] in FLSA collective actions." Chavira v. OS

Restaurant Services, LLC, 2019 WL 4769101, at *4 (D. Mass. Sept. 30, 2019) (summarizing

Swamy, 2017 WL 5196780, at *2, and collecting cases). Swamy held that, unlike the state-law

tort claims at issue in Bristol-Myers, FLSA claims were "federal claim[s] created by Congress

specifically to address employment practices nationwide":

       Congress created a mechanism for employees to bring their claims on behalf of
       other employees who are “similarly situated,” and in no way limited those claims
       to in-state plaintiffs. 29 U.S.C. 216(b). Thus, our circumstances are far different
       from those contemplated by the Supreme Court in Bristol-Myers. The result of the
       rule Title Source urges would be that each putative collective member not
       residing in either the state where the suit is brought, or a state where the defendant
       is domiciled, could not be part of the collective action. This would splinter most
       nationwide collective actions, trespass on the expressed intent of Congress, and
       greatly diminish the efficacy of FLSA collective actions as a means to vindicate
       employees' rights. This result is not mandated by Bristol-Myer [sic] and this order
       declines to extend Bristol-Meyer [sic] in the manner Title Source urges.




                                                12
     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 13 of 31



Swamy, 2017 WL 5196780, at *2. A handful of courts around the country – including the only

two courts in this Circuit to have addressed the issue – have followed Swamy. Mason v. Lumber

Liquidators, Inc., 2019 WL 2088609, at *6 (E.D.N.Y. May 13, 2019) (Mann, M.J.) ("This Court

finds more persuasive the reasoning of those courts that have declined to apply the Supreme

Court’s reasoning in Bristol-Myers to FLSA collective actions."), aff'd, 2019 WL 3940846

(E.D.N.Y. Aug. 19, 2019) (Brodie, J.); Meo v. Lane Bryant, Inc., 2019 WL 5157024, at *12

(E.D.N.Y. Sept. 30, 2019) ("This Court concurs with Judge Mann’s analysis in Mason. As a

remedial statute, Congress intended for nationwide FLSA collective actions. Applying Bristol-

Myers to FLSA collective actions would countermand that purpose."). 5 See also Gibbs v. MLK

Express Servs., LLC, 2019 WL 1980123, at *16 (M.D. Fla. Mar. 28, 2019), report and

recommendation adopted in part, rejected in part, 2019 WL 2635746 (M.D. Fla. June 27, 2019);

Seiffert v. Qwest Corp., 2018 WL 6590836, at *4 (D. Mont. Dec. 14, 2018), motion to certify

appeal denied, 2019 WL 859045 (D. Mont. Feb. 22, 2019); Garcia v. Peterson, 319 F. Supp. 3d

863, 880 (S.D. Tex. 2018); Thomas v. Kellogg Co., 2017 WL 5256634, at *1 (W.D. Wash. Oct.

17, 2017).

       "The other line of cases" derives "from Maclin v. Reliable Reports of Texas, Inc., 314 F.

Supp. 3d 845 (N.D. Ohio 2018), which held that 'Bristol-Myers applies to FLSA claims, in that it

divests courts of specific jurisdiction over the FLSA claims of [out-of-state] plaintiffs'" against

out-of-state defendants. Chavira, 2019 WL 4769101, at *5 (quoting Maclin, 314 F. Supp. 3d at

850). See also Szewcyzyk v. United Parcel Service, Inc., 2019 WL 5423036, at *8 (E.D. Pa. Oct.




5
  In both Mason and Meo, the defendant "forfeited" its personal jurisdiction defense by failing to
raise that defense in its answer or in any pre-answer motion. Meo, 2019 WL 5157024, at *11;
Mason, 2019 WL 2088609, at *4. In both cases, therefore, the Bristol-Myers analysis was dicta.
                                                13
     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 14 of 31



22, 2019); Turner v. Utiliquest, LLC, No. 3:18-cv-00294 (M.D. Tenn. July 16, 2019); Rafferty v.

Denny's, Inc., 2019 WL 2924998, at *7 (N.D. Ohio July 8, 2019).

       In Roy, the District of Massachusetts joined the second line of cases, concluding that, in

light of Bristol-Myers, the FLSA claims "of potential opt-in out-of-state employees do not

provide the court with a basis to exercise personal jurisdiction" over an out-of-state defendant "as

to such claims." 353 F. Supp. 3d at 52. Roy acknowledged that the Supreme Court left "'open the

question whether the Fifth Amendment imposes the same restrictions on the exercise of personal

jurisdiction by a federal court' as apply to a state court." Id. at 55 (quoting Bristol-Myers, 137

S.Ct. at 1784). However, the court reasoned, "because the FLSA does not authorize nationwide

service of process," a court facing an FLSA collective action must look to state law and the Due

Process Clause of the Fourteenth Amendment for the applicable limits on its exercise of personal

jurisdiction. Roy, 353 F. Supp. 3d at 56. So framed, Roy found no basis to distinguish out-of-state

plaintiffs' FLSA claims from the out-of-state plaintiffs' mass tort claim at issue in Bristol-Myers.

Id. at 55-58.

       Roy recognized that some courts had distinguished class actions brought pursuant to Rule

23 from the mass tort action in Bristol-Myers. However, it reasoned that FLSA collective actions

present a different case from Rule 23 class actions, because (1) "Rule 23 provides for 'opt out'

class actions" while the FLSA "allows as class members only those who 'opt in,'" Roy, 353 F.

Supp. 3d at 58 (quoting LaChapelle v. Owens-Illinois, Inc., 513 F.2d 286, 289 (5th Cir. 1975));

(2) a certified class under Rule 23 has "independent legal status," whereas the "sole

consequence" of conditional certification is the sending of court-approved notices to employees,

who may then become party plaintiffs "by filing written consent with the court," Roy, 353 F.

Supp. 3d at 58-59 (citation omitted); and (3) Rule 23's "stringent" class action certification



                                                14
     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 15 of 31



standards provide greater due process protections than the FLSA's relatively lenient standard for

conditional collective certification. Id. at 60.

        Having found that FLSA opt-in plaintiffs were more akin to the mass tort plaintiffs in

Bristol-Myers than to class members under Rule 23, the Roy court applied the "settled principles

regarding specific jurisdiction" articulated in Bristol-Myers and concluded it lacked specific

personal jurisdiction over the FLSA claims of out-of-state plaintiffs against out-of-state

defendant FedEx Ground. Id. at 60-62.

        Chavira followed Roy. In Chavira, a named plaintiff filed a putative collective action

against the companies behind the Outback Steakhouse chain. Defendants sought to "strike the

notices of consent filed by out-of-state putative class members arguing that the Court may not

exercise personal jurisdiction over Defendants with respect to claims brought by out-of-state

plaintiffs." Chavira, 2019 WL 4769101, at *2. After noting that the FLSA did not authorize

nationwide service of process, the court went on to assess whether the exercise of personal

jurisdiction over those claims comported with the Massachusetts long-arm statute and the Due

Process Clause of the Fourteenth Amendment, id., at *3, which requires a plaintiff to

demonstrate that:

        (1) its claim directly arises out of or relates to the defendant’s forum activities; (2)
        the defendant’s forum contacts represent a purposeful availment of the privilege
        of conducting activities in that forum, thus invoking the benefits and protections
        of the forum’s laws and rendering the defendant’s involuntary presence in the
        forum’s courts foreseeable; and (3) the exercise of jurisdiction is reasonable.

Id. (quoting Plixer Int'l, Inc. v. Scrutinizer GmbH, 905 F.3d 1, 7 (1st Cir. 2018)). The Chavira

court held that the out-of-state plaintiffs who never worked an Outback Steakhouse in

Massachusetts could not satisfy the first "relatedness" prong in light of Bristol-Myers. Id. at 6.

The court explained that "it is difficult to come to a different conclusion given the language in



                                                   15
     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 16 of 31



Bristol-Myers, which is repeated twice in the opinion, to the effect that for each plaintiff, 'there

must be an affiliation between the forum and the underlying controversy, principally, an activity

or occurrence that takes place in the forum State.'" Id. (internal quotation marks omitted). It

therefore concluded that "the personal jurisdiction analysis applies to all opt-in plaintiffs in a

collective action in the same way that the Supreme Court found that the personal jurisdiction

analysis applies to each plaintiff in a mass tort action." Id. at 6 (citations omitted).

        Most recently, on October 22, 2019, the Eastern District of Pennsylvania agreed that

Bristol-Myers applies in the FLSA context. Szewcyzyk, 2019 WL 5423036, at *8. In Szewcyzyk,

three plaintiffs filed a putative collective and class action under the FLSA and the Pennsylvania

Minimum Wage Act against UPS, which is incorporated in Delaware and has its principal place

of business in Georgia. Defendant moved pursuant to Fed. R. Civ. P. 12(b)(2) to dismiss the

FLSA claims of plaintiff Rucker, a resident of Maryland who worked for UPS in Virginia. The

court granted the motion and dismissed Rucker's FLSA claim on personal jurisdiction grounds,

notwithstanding plaintiffs' argument that "a nationwide FLSA collective action claim may be

brought in any federal court of competent jurisdiction and is not subject to the restrictions of

personal jurisdiction." Id., at *8. The court reasoned that "§ 216(b) does not relieve plaintiffs of

their obligation to establish personal jurisdiction over a defendant in compliance with

constitutional due process principles," and that, in any event, it was "well-established" that a

named plaintiff in a class or collective action "must establish that the court has personal

jurisdiction over the defendant with respect to his or her claim." Id.

                2.      Bristol-Myers Prohibits the Exercise of Personal Jurisdiction
                        Over the FLSA Claims of Out-of-State Plaintiffs Against Out-
                        of-State Defendants

        I agree with the decisions in Roy and Chavira for substantially the reasons set forth in

those opinions. Because the FLSA does not provide for nationwide service of process, and
                                                   16
     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 17 of 31



because Beacon Health has not consented to this Court's jurisdiction over it with respect to the

claims of the out-of-state plaintiffs, the Court looks to New York law and the Due Process

Clause to determine whether there is a sufficient nexus between those employees' claims – which

are based on conduct which took place entirely outside New York – and defendants' activity in

New York. See Indelicato, 2018 WL 3934074, at *1 (recommending dismissal of an FLSA claim

against an out-of-state employer for lack of personal jurisdiction). Neither permits this Court's

exercise of specific personal jurisdiction over those employees' claims. N.Y. C.P.L.R. §

302(a)(1) does not provide jurisdiction, because the out-of-state plaintiffs' claims "do not arise"

from Beacon Health's transaction of business in New York. In re Dental Supplies Antitrust Litig.,

2017 WL 4217115, at *5-6 (E.D.N.Y. Sept. 20, 2017). Even assuming, arguendo, that New

York's long-arm statute provided a basis for personal jurisdiction, I would conclude that the

exercise of personal jurisdiction in this case would violate due process. As explained in Roy,

applying the "'settled principles regarding specific jurisdiction' articulated in Bristol-Myers," 353

F. Supp. 3d at 60-61, there is a lack of connection "between the forum and the underlying

controversy" sufficient to provide the Court with specific personal jurisdiction over Beacon

Health with respect to the out-of-state employees' FLSA claims at issue here. Bristol-Myers, 137

S.Ct. at 1781 (citation omitted).

       Moreover, I agree with Chavira and Roy that an FLSA collective action is more

comparable to the mass tort action in Bristol-Myers than to a Rule 23 class action. See Chavira,

2019 WL 4769101, at *6 ("The Court adopts Roy’s conclusion that the personal jurisdiction

analysis applies to all opt-in plaintiffs in a collective action in the same way that the Supreme

Court found that the personal jurisdiction analysis applies to each plaintiff in a mass tort

action."). That is so because, in an FLSA collective action, "every plaintiff who opts in to a



                                                 17
     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 18 of 31



collective action has party status." 7B Charles A. Wright & Arthur R. Miller, Federal Practice

and Procedure, § 1807 (3d ed. 2004). See also 29 U.S.C. § 216(b) ("No employee shall be a

party plaintiff to any such action unless he gives his consent in writing to become such a party

and such consent is filed in the court in which such action is brought."); Prickett v. DeKalb Cty.,

349 F.3d 1294, 1297 (11th Cir. 2003) ("by referring to them as 'party plaintiff[s]' Congress

indicated that opt-in plaintiffs should have the same status in relation to the claims of the lawsuit

as do the named plaintiffs"). Thus, among other things, the opt-in plaintiffs are subject to party

discovery, see, e.g., Ruiz v. Citibank, N.A, 2014 WL 4635575, at *4 (S.D.N.Y. Aug. 19, 2014)

(dismissing with prejudice the claims of opt-in plaintiffs who failed to comply with their

discovery obligations), while Rule 23 class members are generally not. See, e.g., Stinson v. City

of New York, 2015 WL 8675360, at *1 (S.D.N.Y. Dec. 11, 2015) ("Discovery of absent class

members is rarely permitted due to the facts that absent class members are not 'parties' to the

action, and that to permit extensive discovery would defeat the purpose of class actions, which is

to prevent massive joinder of small claims.") (citation and internal quotation marks omitted).

        The opt-in structure of the FLSA differs "fundamentally" from that of a Rule 23 class

action, Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 74 (2013), in which "personal

jurisdiction over each defendant" is generally assessed only "with respect to the named plaintiffs'

causes of action." Daniel v. Tootsie Roll Indus., LLC, 2018 WL 3650015, at *7 (S.D.N.Y. Aug.

1, 2018) (quoting Famular v. Whirlpool Corp., 2017 WL 2470844, at *2 (S.D.N.Y. June 7,

2017)). "A collective action, on the other hand, is not a comparable form of representative action.

Just the opposite: Congress added the FLSA’s opt-in requirement with the express purpose of

'banning' such actions under the FLSA." Campbell v. City of Los Angeles, 903 F.3d 1090, 1105

(9th Cir. 2018) (citations and alterations omitted). Indeed, "[a] collective action is more



                                                 18
     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 19 of 31



accurately described as a kind of mass action, in which aggrieved workers act as a collective of

individual plaintiffs with individual cases." Id. (detailing the differences between class and

collective actions and noting that a collective action is "more accurately described as a kind of

mass action, in which aggrieved workers act as a collective of individual plaintiffs with

individual cases") (emphasis in original). See also Cameron-Grant v. Maxim Healthcare Servs.,

Inc., 347 F.3d 1240, 1248 (11th Cir. 2003) (summarizing the history of the FLSA's opt-in

provision and referring to § 216(b) as "a fundamentally different creature than the Rule 23 class

action"). I therefore conclude that the cases which have found Bristol-Myers inapplicable in the

Rule 23 context are distinguishable.

       I recognize the serious policy arguments raised by other courts (and by plaintiffs' counsel

here), including that applying Bristol-Myers to FLSA collective actions could "splinter most

nationwide collective actions, trespass on the expressed intent of Congress, and greatly diminish

the efficacy of FLSA collective actions as a means to vindicate employees' rights." Mason, 2019

WL 2088609, at *6 (quoting Swamy, 2017 WL 5196780, at *2). Those arguments do not alter

my conclusion. First, this Court's obligation to follow the law cannot be overshadowed by "even

the most compelling" policy arguments. Chavira, 2019 WL 4769101, at *6. Second, plaintiffs'

policy concerns are somewhat overstated. Applying Bristol-Myers to FLSA collective actions

will not prevent a nationwide FLSA collective of plaintiffs from "joining together in a

consolidated action" in a state that has general jurisdiction over Beacon Health – such as, in this

case, Virginia. Bristol-Myers, 137 S.Ct. at 1783. 6 Finally, I note that Congress remains free to



6
 To be sure, some splintering may still occur where, as here, plaintiffs sue several defendants,
one of whom (Strategies, a Massachusetts limited liability company whose manager is a
Delaware LLC) is not at home in the same state as the others. The same issue was implicated by
Bristol-Myers, however, where plaintiffs sued both Bristol-Myers and McKesson Corporation, "a
pharmaceutical distributor headquartered in California," Bristol-Myers Squibb Co. v. Superior
                                                19
       Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 20 of 31



authorize nationwide service of process under the FLSA, as it has done in a number of other

statutes. See, e.g., 15 U.S.C. § 22 (antitrust); 18 U.S.C. § 1965(a) (RICO); 18 U.S.C. § 2334(a)

(Anti-Terrorism Act); 29 U.S.C. § 1132(e)(2) (ERISA). Until it does, however, plaintiffs wishing

to take advantage of the collective action procedures of the FLSA must sue their employers

either where specific personal jurisdiction can be obtained or where that employer is at home.

        Plaintiffs' request to conditionally certify a nationwide collective is therefore DENIED.

The Court now turns to whether a collective of New York plaintiffs should be conditionally

certified.

III.    FLSA CONDITIONAL CERTIFICATION

        A.     Legal Standards

        The FLSA provides that "any one or more employees" may bring an action against an

employer for and on behalf of "himself or themselves and other employees similarly situated."

29 U.S.C. § 216(b). To become a party to such an action, an employee must file written consent

in the court in which the action is brought. Id. "Although they are not required to do so by FLSA,

district courts 'have discretion, in appropriate cases,' to implement § 216(b) 'by facilitating notice

to potential plaintiffs' of the pendency of the action and of their opportunity to opt-in as

represented plaintiffs." Sanchez, 2016 WL 4533574, at *2 (quoting Myers v. Hertz Corp., 624

F.3d 537, 554 (2d Cir. 2010)).

        "The Second Circuit has established a two-step process for certifying a collective action

under the FLSA." Mathew v. SMZ Impex, Inc., 2019 WL 4409442, at *3 (S.D.N.Y. Sept. 16,



Court, 1 Cal. 5th 783, 789, 377 P.3d 874, 878 (2016) (subsequent history omitted), and this fact
did not appear to have affected the Supreme Court's analysis. Moreover, a wise defendant will
remain free to waive its personal jurisdiction defense in order to avoid the inefficient outcome of
defending two parallel nationwide collective actions, against related defendants, and brought by
potentially overlapping groups of plaintiffs.
                                                 20
     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 21 of 31



2019) (Oetken, J.). "The first step involves the court making an initial determination to send

notice to potential opt-in plaintiffs who may be 'similarly situated' to the named plaintiffs with

respect to whether a FLSA violation has occurred." Myers, 624 F.3d at 555. "The court may send

this notice after plaintiffs make a 'modest factual showing' that they and potential opt-in plaintiffs

'together were victims of a common policy or plan that violated the law.'" Id. (quoting Hoffmann

v. Sbarro, Inc., 982 F. Supp. 249, 261 (S.D.N.Y. 1997) (Sotomayor, J.)). "In a FLSA exemption

case, plaintiffs accomplish this by making some showing that 'there are other employees . . . who

are similarly situated with respect to their job requirements and with regard to their pay

provisions,' on which the criteria for many FLSA exemptions are based, who are classified as

exempt pursuant to a common policy or scheme." Myers, 624 F.3d at 555 (citing Morgan v.

Family Dollar Stores, Inc., 551 F.3d 1233, 1258 (11th Cir. 2008)).

       At this first step – often referred to as "conditional certification" – "the court does not

resolve factual disputes, decide substantive issues going to the ultimate merits, or make

credibility determinations." Hypolite v. Health Care Servs. of New York Inc., 256 F. Supp. 3d

485, 489 (S.D.N.Y. 2017) (quoting Cunningham v. Elec. Data Sys. Corp., 754 F. Supp. 2d 638,

644 (S.D.N.Y. 2010)). Indeed, if "the employees are similarly situated" with regard to their job

requirements and their pay provisions, "any factual variances that may exist between the plaintiff

and the putative" collective will not defeat conditional certification. Jackson v. Bloomberg, L.P.,

298 F.R.D. 152, 158 (S.D.N.Y. 2014) (citing Lynch v. United Servs. Auto. Ass'n, 491 F. Supp. 2d

357, 369 (S.D.N.Y. 2007)). "Because the determination that plaintiffs are similarly situated is

merely a preliminary one, courts generally grant conditional certification." Jackson, 298 F.R.D.

at 158-59.




                                                 21
     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 22 of 31



       A plaintiff's "'modest factual showing' cannot be satisfied simply by 'unsupported

assertions,'" but "it should remain a low standard of proof because the purpose of this first stage

is merely to determine whether 'similarly situated' plaintiffs do in fact exist." Myers, 624 F.3d at

555 (emphasis in original) (citations omitted). "[A]n FLSA collective action may be

conditionally certified upon even a single plaintiff’s affidavit." Mathew, 2019 WL 4409442, at

*3 (quoting Shillingford v. Astra Home Care, Inc., 293 F. Supp. 3d 401, 407 (S.D.N.Y. 2018)).

In cases involving employees at multiple business locations, "courts consider whether the

plaintiffs have made an adequate factual showing to support an inference that . . . a uniform

policy or practice exists, and whether the locations share common ownership or management."

Sanchez, 2016 WL 4533574, at *3 (quoting Trinidad v. Pret A Manger (USA) Ltd., 962 F. Supp.

2d 545, 5558 (S.D.N.Y. 2013)).

       At the second step, "after plaintiffs have opted in and there has been discovery, 'courts

conduct a more stringent "second tier" analysis upon a full record to decide whether the

additional plaintiffs are similarly situated to the original plaintiffs.'" Jackson, 298 F.R.D. at 158

(quoting Indergit v. Rite Aid Corp., 2010 WL 2465488, at *4 (S.D.N.Y. June 16, 2010)). "If the

court determines that the plaintiffs are not similarly situated, the collective action will be de-

certified and the opt-in plaintiffs' claims will be dismissed without prejudice." Jackson, 298

F.R.D. at 158 (quoting Myers, 624 F.3d at 555).

       A.      Conditional Certification of a New York Collective Action

               1.      Plaintiffs Have Met Their Modest Burden

       Plaintiffs have submitted five declarations from employees who worked for Beacon

Health in New York State. Pl. Mem. Exs. H, J, K, M, N. Each declaration describes the

declarant's job duties, job titles, and hours worked, as well as Beacon Health's policy of denying



                                                 22
     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 23 of 31



him or her – and other employees classified as exempt who performed similar duties – overtime

pay. Id. These declarations, which generally corroborate one another, provide a sufficient

evidentiary foundation for conditional certification. See Colon v. Major Perry Street Corp., 2013

WL 3328223, at *6 (S.D.N.Y. July 2, 2013) (Oetken, J.) ("it is beyond dispute that courts

regularly determine that two or three declarations corroborating each other constitute a sufficient

amount of evidence to conditionally certify a collective action"). Moreover, plaintiffs have

submitted two 2019 New York State job postings from Beacon Health – for an "Intensive Care

Manager-Child" and a "HARP Care Manager-Manhattan" – corroborating both their descriptions

of their job duties and the existence of other similarly situated employees in New York State. Pl.

Mem. Ex. A, at ECF pages 81-90.

       On the specific facts of this case, the differences between plaintiffs' job titles do not

weigh against conditional certification. The New York employees attest that, at various times,

Beacon Health referred to their positions as "Care Manager," "Utilization Review – Care

Manager," and "Utilization Care Manager," Pl. Mem. Ex. M ¶ 3; "RN Case Manager," "Care

Manager," and "Case Manager," id. Ex. N ¶ 3; "Intensive Care Manager," "Care Manager –

Utilization Review," "Case Manager," and "Care Manager," id. Ex. H ¶ 2; "Care Manager,"

"Case Manager," "HARP Care Manager," and "Harp Case Manger," id. Ex. J ¶ 5; and "Care

Manager" and "Case Manager." Id. Ex. K ¶ 2. Beacon Health concedes that these positions fall

within the two broader job categories it describes as UM Care Managers and Care Managers.

Perkins Decl. ¶¶ 12, 23. Moreover, plaintiffs have pointed to case law conditionally certifying

collectives of similar employees in the same industry, including employees with titles such as

"Care Coordinator" or "Care Manager," with comparable job responsibilities. Pl. Mem. at 15

n.80. See also Deakin v. Magellan Health, Inc., 328 F.R.D. 427, 432-36 (D.N.M. 2018)



                                                23
     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 24 of 31



(conditionally certifying a collective of "Care Coordinators and Care Managers,"

notwithstanding the thirty-six different job titles defendants used to refer to them).

       Defendants' remaining arguments – that there was significant variation among the job

duties of the various roles in issue; that plaintiffs (and similarly situated employees) were

properly categorized as exempt under the FLSA; and that "determining whether potential

plaintiffs are similarly situated will require a fact-specific, highly individualized inquiry into

their activities," Def. Mem. at 17 – are each better addressed at step two, when the Court can

"conduct a more stringent 'second tier' analysis upon a full record to decide whether the

additional plaintiffs are similarly situated to the original plaintiffs." Jackson, 298 F.R.D. at 159

(quoting Indergit, 2010 WL 2465488, at *4). Plaintiffs have satisfied their modest burden to

show that there "may be 'similarly situated'" employees "to the named plaintiffs with respect to

whether a FLSA violation has occurred." Myers, 624 F.3d 555. See also Jackson, 298 F.R.D. at

161 ("Plaintiff need only demonstrate that her position is similar to that of putative class

members, not identical, and [defendant] cannot defeat this showing by arguing that individual

issues may predominate over common ones."). 7

               2.      Notice Should be Keyed to the Date of Plaintiffs' Motion

       In this case, plaintiffs request conditional certification of a group consisting of "[a]ll

individuals employed by Defendant as Care Management Employees in the last three years and

who were paid a salary and no overtime pay (including for hours worked in excess of forty (40)




7
  Because this Order's conditional certification extends only to individuals who lived or worked
in New York State, the Court does not reach defendants' arguments premised on the creation of a
new position – the "UM Intake Coordinator" – as part of an internal reorganization that began in
February 2018 and "has now taken full effect" only in New Jersey and Florida. See Perkins Decl.
¶¶ 14-17; Def. Mem. at 5, 15, 17.
                                                 24
     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 25 of 31



hours a week)." Pl. Mem. at 7. Plaintiffs do not specify the date from which the Court should

measure the "last three years," and defendants do not address that issue.

       As an initial matter, "notice should generally be directed to those employed within three

years of the date of the mailing of the notice," because the FLSA’s "three-year statute of

limitations period for willful FLSA violations runs for each individual plaintiff until that plaintiff

consents to join the action." Winfield v. Citibank, N.A., 843 F. Supp. 2d 397, 410 (S.D.N.Y.

2012) (citing 29 U.S.C. § 255 and Whitehorn v. Wolfgang’s Steakhouse, Inc., 767 F. Supp. 2d

445, 451 (S.D.N.Y. 2011)). However, because equitable tolling issues often arise for prospective

plaintiffs, courts frequently permit notice to be keyed to an earlier date, such as "the date of the

motion to certify." Mathew, 2019 WL 4409442, at *6. See also Jackson, 298 F.R.D. at 170-71

(same). It is therefore appropriate for plaintiffs to include all potential collective action members

employed at Beacon Health since June 21, 2016, three years before plaintiffs filed their motion,

with the understanding that defendants may challenge the timeliness of individual plaintiffs'

claims in the future.

       B.      Content and Method of Notice

       "Upon authorizing the distribution of notice to potential opt-in plaintiffs, the district court

maintains 'broad discretion' over the form and content of the notice." Contrera v. Langer, 278 F.

Supp. 3d 702, 721 (S.D.N.Y. 2017) (quoting Martin v. Sprint/United Mgmt. Co., 2016 WL

30334, at *15 (S.D.N.Y. Jan. 4, 2016)). "When exercising its broad discretion to craft

appropriate notices in individual cases," the court considers "the overarching policies of the

collective suit provisions," including judicial efficiency and "the advantage of lower individual

costs to vindicate rights by the pooling of resources." Fasanelli v. Heartland Brewery, Inc., 516

F. Supp. 2d 317, 323 (S.D.N.Y. 2007) (citations omitted). Courts should be "guided by the goals



                                                 25
     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 26 of 31



of the notice: to make as many potential plaintiffs as possible aware of this action and their right

to opt in without devolving into a fishing expedition or imposing undue burdens on the

defendants." Elmajdoub v. MDO Dev. Corp., 2013 WL 6620685, at *4 (S.D.N.Y. Dec. 11, 2013)

(quoting Guzelgurgenli v. Prime Time Specials, Inc., 883 F. Supp. 2d 340, 356 (E.D.N.Y. 2012)).

        "The overarching policies of the FLSA’s collective suit provisions require that the

proposed notice provide 'accurate and timely notice concerning the pendency of the collective

action, so that [potential plaintiffs] can make informed decisions about whether to participate.'"

Whitehorn, 767 F. Supp. 2d at 450 (quoting Fasanelli, 516 F. Supp. 2d at 323). To that end,

notice generally should contain "the purpose of the notice, the nature of the lawsuit, the proposed

class composition, the legal effect of joining the lawsuit, the fact that the court has not taken any

position regarding the merits of the lawsuit, how to join the lawsuit, the purely voluntary nature

of the decision and the legal effect of not joining the lawsuit, the prohibition against retaliation,

and the relevant contact information for any inquiries." Jackson, 298 F.R.D. at 169-70. Plaintiffs’

proposed notice, Pl. Mem. Ex. O, addresses each of these elements.

        Defendants argue that the notice should be supplemented in three ways, as discussed

below. Defendants also object to plaintiffs' proposed method of communicating the notice to

potential opt-in plaintiffs.

                1.      Content of Notice

                        a.     Defendants' Denial of Plaintiffs' Allegations

        Plaintiffs’ proposed notice includes the statement that "[t]he Company denies the

allegations in the lawsuit." Pl. Mem. Ex. O at 1. Defendants request that the notice contain a

more detailed description of their denial: "Defendants deny that they owe the plaintiffs any

additional compensation. Defendants assert that plaintiffs were bona fide professionals, and the



                                                 26
     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 27 of 31



clinical decision-making entailed in plaintiffs’ work required discretion and independent

judgment and thus the plaintiffs were properly treated as salaried employees and are not entitled

to overtime." Def. Mem. at 19.

       The Court directs plaintiffs to include defendants' requested language, which is both

reasonable, in light of the contested issues in this case, and consistent with prior case law in this

District. See e.g., Martin, 2016 WL 30334, at *17 ("Accordingly, plaintiffs are directed, in

consultation with the defense, to amend the Notice to include (1) a more fulsome statement of

defendants' positions and defenses, and (2) an explicit statement that the Court has not yet made

any determination on the merits of plaintiffs' claims."). Plaintiffs are directed to add defendants'

proposed language, at a location in the notice amenable to both parties.

                       b.      Obligations and Risks of Party Plaintiffs

       Defendants next request that the notice include language informing potential plaintiffs of

the obligations and risks that accompany becoming party plaintiffs in this action:

       Individuals who join this action will assume the role of parties to the litigation,
       which comes with obligations and risks. If you join the case, you may be asked to
       provide relevant documents, respond to written questions, and/or provide
       testimony under oath at deposition in New York, New York. You may also be
       required to attend and testify at the trial of this matter, which will also occur in
       New York. In addition, you will be required to preserve relevant evidence
       including, but not limited to, your social media accounts for the relevant time
       period, potentially at your own expense.

Def. Mem. at 20 (modifications by the Court in bold). Plaintiffs' proposed notice contains no

comparable language.

       The Court directs plaintiffs to include this language, as modified, which appropriately

advises potential plaintiffs about their potential litigation obligations and is consistent with this

Court's prior holdings. See Sanchez, 2016 WL 4533574, at *6 ("Courts in this District have also

held that notice should include . . . a warning that opt-in plaintiffs may be required to provide

                                                 27
     Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 28 of 31



information, appear for a deposition, and testify in court."); Jackson, 298 F.R.D. at 170 ("The

notice does not, however, advise potential plaintiffs that they may be required to provide

information, appear for a deposition, or testify if they opt in. Because this information will aid

potential plaintiffs in determining whether they would like to opt in, the Court directs Plaintiff to

add a provision to the notice containing such information.").

                       c.      Potential Obligation to Pay Costs

       Defendants next request that the notice contain language concerning plaintiffs' potential

obligation to pay defendants' costs: "If Defendants ultimately prevail in the litigation, they may

seek to recover certain litigation costs from the plaintiffs, including any individuals who join the

case as opt-in plaintiffs." Def. Mem. at 21. Plaintiffs' proposed notice contains no such language.

       The Court concludes that the chilling effect of defendants' proposed language outweighs

its utility. "While some courts have permitted similar notice, others have found language about

potential costs to be inappropriate given the remote possibility that such costs" would be "other

than de minimis, and the risk of an in terrorem effect that is disproportionate to the actual

likelihood that costs will occur in any significant degree." Bittencourt v. Ferrara Bakery & Cafe

Inc., 310 F.R.D. 106, 117-18 (S.D.N.Y. 2015) (internal citations, quotation marks, and ellipses

omitted). "This rationale is persuasive." Id. The notice need not include defendants' proposed

language concerning costs.

       The Court has reviewed the remainder of plaintiffs' proposed notice and finds that it

satisfies "the goals of the notice." Elmajdoub, 2013 WL 6620685, at *4. Plaintiffs shall modify

the proposed notice consistent with the above, and to reflect the Court’s ruling that the

conditional certification is limited to individuals who worked or resided in New York State.




                                                 28
      Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 29 of 31



               2.      Methods of Notice

       Plaintiffs propose that the notice and consent forms be delivered to potential opt-in

plaintiffs via U.S. mail, personal email, work email, and text message, with a reminder notice to

follow within thirty days of the initial mailing of notice. Pl. Mem. at 17-19; Pl. Reply Mem. at 9-

10. Defendants propose that the notice be delivered via "a single mailed notice." Def. Mem. at

21.

       Plaintiffs' request to deliver notice by U.S. mail, personal email, and work email (for

current employees) is approved. Sanchez, 2016 WL 4533574, at *7 ("first class mail and email

may both serve as efficient means of ensuring that potential opt-in plaintiffs receive timely

notice, and are therefore approved"); Jackson, 298 F.R.D. at 170 (granting "authorization to issue

a proposed notice to potential class members by mail and e-mail" and "authorization to re-mail

notices that are returned as undeliverable"). So too is their request to send a reminder notice. See

Chhab v. Darden Restaurants, Inc., 2013 WL 5308004, at *16 (S.D.N.Y. Sept. 20, 2013) ("Both

parties cite case law either authorizing or rejecting the issuance of a reminder notice. Given that

notice under the FLSA is intended to inform as many potential plaintiffs as possible of the

collective action and their right to opt-in, we find that a reminder notice is appropriate.")

(internal citations omitted).

       Plaintiffs' request to deliver notice by text message – in addition to mail and email – is

denied. See, e.g., Turban v. Bar Giocosa Corp., 2019 WL 3817338, at *1 (S.D.N.Y. Aug. 14,

2019) (declining to approve text-message notice because the plaintiffs had not "sufficiently

demonstrated that turnover and relocation by potential members of the collective [would] render

mailed notice ineffective"); Park v. FDM Grp. Inc., 2019 WL 2205715, at *7 (S.D.N.Y. May 22,




                                                29
      Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 30 of 31



2019) ("without more information regarding the [plaintiffs'] typical length of employment, the

Court will not authorize distribution via text message").

IV.    CONCLUSION

       For the foregoing reasons, plaintiffs' motion for conditional collective certification (Dkt.

No. 37) is GRANTED IN PART and DENIED IN PART. It is further ORDERED that:

       1.      Plaintiffs shall submit a revised version of their proposed Notice of Lawsuit and

               Consent to Join, Pl. Mem. Ex. O, together with their proposed form of reminder,

               for final review within seven days of the date of this Order.

       2.      To the extent not previously done, defendants shall provide plaintiffs' counsel,

               within 14 days of the date of this Order, with the names, last known addresses,

               and email addresses (including personal email addresses for both current and

               former employees and work email addresses for current employees) of all Care

               Management Employees (as that term is defined in plaintiffs' motion papers) who

               (a) resided or worked for defendants in New York State; (b) worked over 40 hours

               in one or more individual workweeks in the three years preceding June 21, 2019;

               (c) were paid a salary and no overtime pay; and (d) were classified as exempt by

               defendants for purposes of the FLSA.

       3.      Plaintiffs shall mail and email the final Notice and Consent to Join no later than

               21 days after the Court approves the revised forms, and may mail and email

               the reminders thereafter.

       4.      The parties shall promptly meet and confer regarding the claims of the out-of-

               state named plaintiffs (and the potential claims of similarly situated out-of-state

               employees) concerning, among other things, whether those claims should be



                                                30
    Case 1:19-cv-01646-JPO-BCM Document 62 Filed 10/25/19 Page 31 of 31



            dismissed or whether this action should be transferred to another jurisdiction

            where Beacon Health is "at home." See e.g. Acey v. HMS Host USA, Inc., 2019

            WL 2177239, at *1 (D. Md. May 20, 2019) (noting that after plaintiffs filed a

            putative nationwide collective action in the United States District Court for the

            Western District of Tennessee, and defendants "filed multiple motions to dismiss

            for lack of personal jurisdiction with respect to non-Tennessee opt-in plaintiffs,"

            plaintiffs "ultimately consented to transfer the case to the District of Maryland,

            where Defendants' corporate headquarters are located").

      5.    Any stipulation and proposed order regarding dismissal or transfer should be filed

            within 14 days of this Order.

      6.    Absent such a stipulation, no later than 28 days after the date of this Order,

            defendants shall file their motion to dismiss the claims of the plaintiffs who

            neither worked nor resided in New York State during the relevant period and/or to

            transfer this action. Defendants' motion shall conform to the individual practices

            of the district judge.

      7.    Judge Moses will conduct a status conference on November 26, 2019, at 11:00

            a.m. The parties should be prepared to discuss, inter alia, the schedule for the

            remainder of fact and expert discovery.

Dated: New York, New York
       October 25, 2019
                                          SO ORDERED.



                                          ________________________________
                                          BARBARA MOSES
                                          United States Magistrate Judge



                                            31
